Citation Nr: 0627172	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of non-service-connected disability benefits, in 
the calculated amount of $841.00, was timely received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's daughter


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded this case in June 2000 and December 2005.  
In the June 2000 remand, the RO was instructed to act on the 
veteran's September 1992 notice of disagreement, which 
challenged the validity of the debt, both its creation and 
its amount.  The RO conducted a paid-and-due audit and 
determined the amount of the debt was correctly calculated as 
$841.00, and that it was properly created.  It furnished the 
veteran and his representative with a statement of the case 
(SOC) in April 2005.  The veteran did not file a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2005).  Therefore, the issue of the validity of the 
debt is not before the Board.  


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of 
$841.00.  

2.  The October 16, 1992 letter was a timely request for 
waiver of recovery of an overpayment of non-service-connected 
disability benefits.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of nonservice-connected disability benefits, in 
the original calculated amount of $1754.00, and the amended 
calculated amount of $841.00, was timely received.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

There is a notice of overpayment from May 1992 in the 
veteran's claims folder indicating an amount of $1542.00.  
However, this overpayment is not in dispute.  In fact, the 
veteran repaid this debt in full in May 1992.  At issue is a 
waiver of indebtedness for a second amount of debt, $1754.00, 
later amended to $841.00.  

The notification letter informing the veteran of his debt of 
$1754.00 (later amended to $841.00) is not of record.  There 
is a follow-up letter dated August 24, 1992 that refers to a 
debt of $1754.00, but the initial notice letter is not 
associated with the veteran's claims folder.  

As part of the Board's June 2000 remand, the RO was 
instructed to obtain from the Debt Management Center (DMC) 
certification that the veteran had been sent a demand letter 
notifying him of the overpayment in question and advising him 
of his right to request waiver of recovery of that 
overpayment.

In October 2004, the DMC provided certification that the 
initial demand letter with notice of the right to request a 
waiver was sent to the veteran in May 1992.

The record reflects that the veteran received notice of two 
different overpayments. He received a notice of overpayment 
in May 1992 in the amount of $1,542.00.  This debt appears to 
be the subject of the overpayment notice to which the DMC 
referred in the October 2004 certification. However, this 
overpayment is not in dispute.  In fact, the veteran repaid 
this debt by check later in May 1992.

The first notice of, and demand letter for, the overpayment 
in question, the sole issue before the Board at this time, 
the debt in the original calculated amount of $1,754.00, was 
apparently sent sometime after May 1992.  The record contains 
a copy of an August 1992 letter to the veteran indicating 
that VA had recently called to his attention indebtedness in 
the amount of $1,754.00, clearly suggesting that an earlier 
letter had been sent.

It is certification concerning this letter, the initial 
demand letter for an overpayment in the amount of $1,754.00, 
that is required from the DMC.  The documents accompanying 
the DMC certification suggest that some type of notice may 
have been sent in June or July 1992, but it is unclear. 
Moreover, there is no certification from the DMC that any 
demand letter that may have been sent in June or July 1992 
included a notice of the veteran's right to request a waiver 
of recovery of overpayment.

In December 2005, the Board remanded this case so the RO 
could obtain a copy of the initial letter.  The RO did not 
obtain this letter or a certification from the DMC that it 
was sent to the veteran.  Instead, the RO obtained a 
certification from the DMC which stated that a request for a 
waiver was not received from the veteran during the period 
from July 24, 1992 to January 24, 1993.  This was not what 
the Board requested in its remand, as the Board sought to 
determine the date the veteran was notified of his debt of 
$1754.00.  

A request for waiver of indebtedness is timely if it is made 
within 180 days following the date of a notice of 
indebtedness, if the notice was issued on or after April 1, 
1983.  38 C.F.R. § 1.963(b)(2).  

The veteran asserted in his September 1992 notice of 
disagreement that he received the notice of the $1754.00 debt 
on July 24, 1992.  VA received a letter from the veteran and 
his representative on October 19, 1992.  This letter is 
considered timely even though there is no evidence of record 
to verify when the first notice of the $1754.00 debt was sent 
to the veteran.  The October 19, 1992 letter was received by 
VA well within 180 days of July 24, 1992, the date the 
veteran claimed to have received the letter.  There is enough 
evidence of record to show that a notice letter was mailed to 
the veteran during the period of May 1992 through July 1992, 
and the October 19, 1992 letter was received by VA within 180 
days of May 1, 1992.  

The remaining question is whether the veteran's October 19, 
1992 letter was a request for a waiver of indebtedness.  The 
Board finds that the letter was a request for a waiver of 
indebtedness.  In his letter, the veteran expresses confusion 
regarding the two notices of indebtedness he received from VA 
for two different monetary amounts.  He referred to his 
September 1992 notice of disagreement, and requested a 
personal hearing.  VA did not schedule the veteran for a 
hearing until October 1995.  The veteran cancelled his 
hearing and specifically requested a waiver in October 1995.  

The Board finds that when the veteran originally requested 
his hearing in his October 19, 1992 letter, that he was 
contesting both the amount of debt and requesting that his 
indebtedness be waived.  Therefore, his October 19, 1992 
letter is a timely request for a waiver of indebtedness and 
the veteran's appeal is granted.  Further efforts to obtain 
information regarding this issue, in light of the record, is 
found to be unwarranted. 

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA is not applicable to this appeal.

ORDER

The veteran's request for waiver of recovery of an 
overpayment of non-service-connected disability benefits, in 
the calculated amount of $841.00, was timely received.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


